Citation Nr: 1218472	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  07-06 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a left leg disorder.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from June 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In September 2011, the Veteran testified at a hearing held before the undersigned Veterans Law Judge (VLJ) at the Board in Washington, D.C.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.

REMAND

Regrettably, a remand is needed for further evidentiary development of the Veteran's appeal.  The Veteran contends that he entitled to compensation pursuant to 38 U.S.C.A. § 1151 for a left leg disorder.  Specifically, the Veteran contends that he has additional disability from a March 2005 left leg injury due to VA's failure to provide timely physical therapy; the early termination of treatment; and an erroneously cut nerve.  See, e.g., June 2012 statement; September 2011 hearing transcript (T.) at 2.  

Initially, the Board observes that, with regard to the nerve surgery(ies), the records indicate that at least one such surgery was performed at a private facility.  In this regard, compensation pursuant to 38 U.S.C.A. § 1151 is only warranted for treatment under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title.  38 U.S.C.A. § 1151(a)(1) (2011).  A Department employee is an individual (i) who is appointed by the Department in the civil service under title 38, United States Code, or title 5, United States Code, as an employee as defined in 5 U.S.C. § 2105 ; (ii) who is engaged in furnishing hospital care, medical or surgical treatment, or examinations under authority of the law; and (iii) whose day-to-day activities are subject to supervision by the Secretary of Veterans Affairs.  38 C.F.R. § 3.361(e)(1) (2011).  A Department facility is a facility over which the Secretary of Veterans Affairs has direct jurisdiction.  38 C.F.R. § 3.361(e)(2) (2011) .

Activities that are not hospital care, medical or surgical treatment or examination by a Department employee or in a Department facility within the meaning of 38 U.S.C. § 1151(a) are: (1) hospital care or medical services furnished under a contract made under 38 U.S.C. § 1703; (2) nursing home care furnished under 38 U.S.C. § 1720; and (3) hospital care or medical services, including examination, provided under 38 U.S.C. § 8153 in a facility over which the Secretary does not have direct jurisdiction.  38 C.F.R. § 3.361(f) (2011).  

Here, a September 2005 nerve surgery appears to have been performed under a contract made under 38 U.S.C. § 1703, which does not qualify as treatment by VA.  However, the records show that the September 2005 surgery was apparently performed by a physician who also worked for VA as evidenced by a VA August 2005 orthopedic residence note indicating that the physician, G.R.H., M.D., had office hours at VA.  Since a remand is necessary to obtain additional records as discussed below, on remand, Dr. G.R.H.'s status as a VA physician and whether the surgery was performed on a contract basis should be ascertained.  

At his hearing, the Veteran identified two treatment records that had not been obtained that are pertinent to the issue of whether he has a nerve injury.  The Veteran testified that electromyography (EMG) testing was performed in April 2006 and September 2009 at the Hospital of the University of Pennsylvania.  T. at 3.  A review of the Veteran's claims file confirms that no EMG testing of his lower extremities is of record.  Therefore, the Board finds that a remand is necessary to obtain those records.  38 C.F.R. § 3.159(c)(1).  With regard to obtaining nerve conduction studies, the Board observes that the records show that a peroneal nerve release was done in September 2005, while a record dated in March 2007 indicates that a peroneal nerve release was performed that same month.  The Board observes that although the claims file contains the report of the September 2005 surgery, there are no records pertaining to a March 2007 surgery--the Board is unsure whether the Veteran had one nerve surgery or two.  In any event, any EMG studies, or other diagnostic tests, conducted in connection with the September 2005 nerve surgery and any additional surgeries should also be obtained.  

In obtaining records from the Hospital of the University of Pennsylvania, the Board observes that the RO received a negative response from them in August 2009 when records were requested.  The response indicated that the Veteran was not treated on the dates requested--January 1, 2005, to December 31, 2008.  However, records from Pennsylvania Hospital (located on the same street as the Hospital of the University of Pennsylvania) were obtained by the RO.  It is not clear from the record whether the Veteran received additional treatment from the Hospital of the University of Pennsylvania on dates other than between January 1, 2005, to December 31, 2008, or whether any records from that hospital referred to by the Veteran are actually from Pennsylvania Hospital.  On remand, the Veteran should be asked to clarify the dates and places he was treated for his left leg and any records from those locations that are not already of record should be obtained.  

Additionally, the Veteran's complete treatment records pertaining to his left knee injury may not have been obtained.  An April 2005 VA treatment record indicates that he was initially hospitalized for five weeks at the University of Utah at Salt Lake City, Utah for his left knee injury.  Then in the same month, he was treated at the VA Medical Center (VAMC) in Salt Lake City.  At his hearing, he indicated initially being treated at the emergency room at Ogden Hospital in Ogden, Utah and then he was immediately transferred to the VAMC in Salt Lake City.  T. at 5.  

Compensation under 38 U.S.C.A. § 1151 requires that the VA treatment in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  See VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).  

To determine whether the veteran has additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b) (2011).

In this case, to determine whether the Veteran has any additional disability, the Board concludes that all of the treatment records pertaining to his left leg from the time of the initial injury should be obtained.  Therefore, on remand, the Veteran should be asked to clarify whether he did receive treatment at the University of Utah, and, if so, then those records should be obtained.  If there are any records from Ogden Hospital, those should also be obtained.  In obtaining additional treatment records, the Board is particularly interested in any consent forms for the various surgeries performed on the Veteran's left leg since the March 2005 injury.  

Also, in August 2010, after the Veteran's claim was transferred to the Board, the Veteran submitted an Authorization and Consent to Release Information form to obtain records from Dr. G.R.H. at Radnor Orthopedics.  Although it appears that some records obtained by the RO from Pennsylvania Hospital include some records from Dr. G.R.H., no record request to Radnor Orthopedics has been sent.  On remand, an effort should be made to obtain records from Dr. G.R.H. at Radnor Orthopedics, or any other location where Dr. G.R.H. practices.  

The Board observes that the Veteran filed a Federal Tort Claims Act (FTCA) against VA for his left leg treatment.  On remand, records associated with that claim should be obtained and associated with the claims file.  Furthermore, the most recent VA treatment records from the VAMC in Philadelphia, Pennsylvania are dated in February 2012.  On remand, records of any ongoing VA left leg treatment that the Veteran may be receiving should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

After obtaining any additional treatment records, the Board finds a new VA examination is warranted.  A VA examination was obtained in April 2010 for the issue of whether a delay in treatment caused additional disability.  The examiner found that the Veteran had no additional disability; the examination did not address neurological complaints.  However, since the Veteran also contends nerve damage, the Board finds that a new VA examination should be obtained to determine whether the Veteran has any additional disability as a result of nerve damage from unnecessary surgery.  Additionally, in a September 2011 statement, the Veteran's representative argued that the Veteran's additional disability is that his leg did not recover as fully as it should have had timely treatment been provided and continued.  Therefore, a remand is necessary to address this new theory.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records pertaining to treatment of the March 2005 left leg injury that the Veteran has received.  The Veteran should be asked to specify the names and dates of places where he received treatment.  The Board is particularly interested in records of such treatment that the Veteran may have received:  

a) at the University of Utah at Salt Lake City, Utah;

b) at the Ogden Hospital in Ogden, Utah; 

c) from Dr. G.R.H. at Radnor Orthopedics, or any other location identified by the Veteran (including any records of treatment and/or surgery performed in March 2007); 

d) at the Hospital of the University of Pennsylvania--in particular the reports of any EMG tests in connection with his September 2005 surgery, including in April 2006 and September 2009 or any other dates identified by the Veteran; 

e) at the VAMC in Salt Lake City, Utah since April 2005; and 

f) at the VAMC in Philadelphia, Pennsylvania since February 2012.  

If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  After obtaining the appropriate release of information forms where necessary, procure records associated with the tort claim the Veteran brought against VA for treatment pertaining to his left knee injury.  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

3.  Determine whether Dr. G.R.H. was acting as a VA employee when performing the peroneal nerve release in September 2005.  For any other nerve surgery(ies) shown in the records and/or identified by the Veteran, determine whether the physician who performed the surgery(ies) was acting as a VA employee if performed at a private medical facility.  A memorandum detailing the efforts taken pursuant to this request-as well as the information learned-should be associated with the Veteran's claims file.  

4.  Then, accord the Veteran an appropriate VA examination to determine whether he has any additional left leg disability from VA's failure to timely treat his left leg disability; early termination of rehabilitative treatment; and from peroneal nerve release(s).  The examiner is notified that the records indicate that the Veteran had several surgeries on his left leg; a complete history should be obtained from the Veteran regarding what periods of treatment from VA he is claiming caused additional disability.
The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

After examining the Veteran and reviewing the claims file, the examiner should opine as to the following:

a) Is it more likely than not (i.e., greater than 50% probability), less likely than not (i.e., less than 50% probability), or as likely as not (i.e., 50% probability) that the Veteran sustained an additional disability as a result of VA's failure to provide timely rehabilitative treatment following the March 2005 injury; and/or from VA's early termination of rehabilitative treatment when more was necessary; and/or from peroneal nerve surgery?  If so, what is the additional disability?  

In addressing whether there is additional disability, the examiner should discuss the representative's September 2011 assertion that the Veteran's left leg would have made a better recovery had it not been for VA's failure to provide timely rehabilitative treatment and/or failure to continue rehabilitative treatment when necessary.  In determining whether the Veteran has an additional disability, compare the Veteran's condition immediately prior to the VA treatment in question to his condition immediately following such treatment.

b) Is it more likely than not (i.e., greater than 50% probability), less likely than not (i.e., less than 50% probability), or as likely as not (i.e., 50% probability) that any additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in failing to timely begin rehabilitative treatment; and/or, in failing to continue rehabilitative treatment when it was still necessary; and/or, in authorizing unnecessary peroneal nerve surgery.  

c) Is it more likely than not (greater than 50% probability), less likely than not (less than 50% probability), or as likely as not (50% probability) that any additional disability was due to an event not reasonably foreseeable.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not find to be an ordinary risk of the treatment provided. 

A complete rationale should be provided for all opinions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.  

5.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

6.  Then, readjudicate the issue on appeal.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

